  Case 18-06458      Doc 47     Filed 10/30/18 Entered 10/30/18 13:47:36           Desc Main
                                  Document     Page 1 of 2


                    IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN ILLINOIS - EASTERN DIVISION

IN THE MATTER OF:                                )           CHAPTER 7 CASE
                                                 )
GASS, ANDREW B.                                  )           CASE NO. 18-06458-ABG
GASS, ASTA                                       )
                                Debtor(s)        )           Hon. A. BENJAMIN GOLDGAR
                                                 )           BANKRUPTCY JUDGE
                                                 )


                              TRUSTEE’S APPLICATION FOR
                             COMPENSATION AND EXPENSES

TO:    THE HONORABLE A. BENJAMIN GOLDGAR
       BANKRUPTCY JUDGE

       NOW COMES ANDREW J. MAXWELL, Trustee herein, pursuant to 11 U.S.C. §330,
and requests $858.33 as compensation and $22.60 for reimbursement of expenses, $0.00 amount
of which has previously been paid.

                          I. COMPUTATION OF COMPENSATION
       Total disbursements to parties in interest, excluding the Debtor, but including holders of
secured claims are $3,433.31. Pursuant to 11 U.S.C. §326, compensation should be computed as
follows:

25% of the First $5,000.00                                   $858.33           ($1,250.00 max.)
10% of next $45,000.00                                         $0.00           ($4,500.00 max.)
05% of next $950,000.00                                        $0.00          ($47,500.00 max.)
03% of balance                                                 $0.00

TOTAL COMPENSATION                                           $858.33

        The undersigned certifies under penalty of perjury that no agreement or understanding
exists between the undersigned and any other person for sharing of compensation prohibited by
the Bankruptcy Code. No payments have previously been made or promised to the undersigned
in any capacity in connection with the above captioned case, except as previously authorized and
approved by the Bankruptcy Court.


                                                /s/ Andrew J. Maxwell
                                                Trustee




                                          EXHIBIT E
Case 18-06458      Doc 47   Filed 10/30/18 Entered 10/30/18 13:47:36   Desc Main
                              Document     Page 2 of 2


                         PROFESSIONAL FEES AND EXPENSES

                                                       Pending            Fees &
                                    Previously       Compensation        Expenses
                                     Allowed          Applications         Total

 Trustee’s Attorneys



 Trustee’s Accountants



 Any Other Professional

 Trustee’s Other
 Professionals



 Debtor’s Attorney



 Debtor’s Accountant




                         TOTALS              0.00               0.00                0.00




                                    EXHIBIT G
